Exhibit 3.1 CERTIFICATE OF AMENDMENT TO ARTICLES OF INCORPORATION FOR NEVADA PROFIT CORPORATIONS (PURSUANT TO NRS 78.- AFTER ISSUANCE OF STOCK) 1. Name of corporation: TC Power Management Corp. 2. The articles have been amended as follows (provide article numbers, if available): 1. Name of corporation: Axiom Gold and Silver Corp. 3:The number of authorized shares: 300,000,000 common shares (par value $0.001) and 10,000,000 preferred shares (par value $0.001).Our board of directors has the authority to set the terms of any class of preferred shares through an issuance of a Certificate of Designation without receiving further shareholder approval. 3. The vote by which the shareholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is:17,150,000 of 26,633,400 shares outstanding (64.2%). 4. Effective date of filing (optional): 5. Officer Signature (required): /s/ Steven A. Sanders
